    Case: 1:19-cv-08257 Document #: 123 Filed: 06/26/20 Page 1 of 3 PageID #:576




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CHARLES GOLBERT, Cook County Public                      )
Guardian, on behalf of Trinity B., Romeo S.,             )
Connor H., Jadiene T., Jymesha S., Tatyana               )
H., and Jamya B.,                                        )
                                                         )
           Plaintiffs,                                   )
                                                         )      Case No. 19-cv-08257
       vs.                                               )
                                                         )      Honorable Judge Mary M.
AURORA CHICAGO LAKESHORE                                 )      Rowland
HOSPITAL, LLC; SIGNATURE HEALTHCARE                      )
SERVICES, LLC; BEVERLY J. WALKER; THE                    )
ESTATE OF GEORGE SHELDON; DAVID                          )
FLETCHER-JANZEN; NEIL SKENE; MICHAEL                     )
C. JONES; TIERNEY STUTZ; BEVERLY MIMS;                   )
MARCO LEONARDO; DENISE ELLIS; BROOKE                     )
SLOAN; NIAMA MALACHI; TAUSHA BLUITT;                     )
ELISABETH SCHEI; RICHARD KASYOKI;                        )
DION DILL; NIKOLAY KATSAROV;                             )
ANDEBOLA (“DEBBIE”) MAJEKODUNMI;                         )
SHANE MICHAELS; and EVE BROWNSTONE,                      )
                                                         )
           Defendants.                                   )

           TAUSHA BLUITT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
               UNDER RULE 12(b) AND MOTION FOR A MORE DEFINITE
                         STATEMENT UNDER RULE 12(e)

       Defendant Tausha Bluitt (“Bluitt”) respectfully requests that this Court, pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, dismiss Plaintiff Charles Golbert’s Complaint,

brought on behalf of seven minor Plaintiffs, against Bluitt for failure to state a claim upon which

relief may be granted. In the alternative, Bluitt respectfully moves for a more definite statement of

Plaintiffs’ claims against her pursuant to Rule 12(e) of the Federal Rules of Civil Procedure. In

support of her Motion, Bluitt incorporates the accompanying memorandum of law and states as

follows:



                                                 1
    Case: 1:19-cv-08257 Document #: 123 Filed: 06/26/20 Page 2 of 3 PageID #:577




          1.     In the Complaint, Plaintiffs purport to assert claims for violations of 42 U.S.C §

1983 and Illinois state law against Bluitt, Signature Healthcare Services, LLC, Aurora Chicago

Lakeshore Hospital, LLC (“Chicago Lakeshore”), and a number of current or former employees

of the Illinois Department of Children and Family Services (“DCFS”) and Chicago Lakeshore.

The Complaint fails to properly state any claims against Bluitt, and it does not provide Bluitt with

adequate notice of the claims brought against her.

          2.     Plaintiffs fail to allege that Bluitt is a state actor and fail to allege any conduct that

would convert her private actions into state actions, as required to state a § 1983 claim. Plaintiffs

also do not plead additional elements of their § 1983 claims and cannot prevail on their individual

capacity § 1983 claims against her. Those claims – Counts One to Four – which do not allege any

misconduct by Bluitt should therefore be dismissed with respect to Bluitt.

          3.     Similarly, as to the state law counts directed against Bluitt – intentional infliction

of emotional distress (Count Eleven) and civil conspiracy (Count Fourteen), Plaintiffs fail to

support the claims with sufficient factual allegations as to her or otherwise fail to plead the requisite

elements of each claim. Thus, the Court should dismiss Count Eleven and Count Fourteen as to

Bluitt.

          4.     To the extent the Court does not dismiss Plaintiffs’ Complaint as to Bluitt, Plaintiffs

should be required to re-plead their claims, which fail to put Bluitt on notice of the factual

allegations against her.

          WHEREFORE, for the foregoing reasons and for the reasons set forth in the accompanying

memorandum of law, Bluitt respectfully requests that the Court enter an order dismissing

Plaintiffs’ Complaint against her with prejudice, or, alternatively, require Plaintiffs to re-plead

their counts.



                                                     2
    Case: 1:19-cv-08257 Document #: 123 Filed: 06/26/20 Page 3 of 3 PageID #:578




Dated: June 26, 2020                          Respectfully submitted,

                                              /s/Matthew Kaminski
                                              Michael E. Prangle (mprangle@hpslaw.com)
                                              Michael Koptik (mkoptik@hpslaw.com)
                                              Sabina Babel (sbabel@hpslaw.com)
                                              Daria Porta (dporta@hpslaw.com)
                                              Matthew Kaminski (mkaminski@hpslaw.com)
                                              Matthew Rhectoris (mrhectoris@hpslaw.com)
                                              HALL PRANGLE & SCHOONVELD LLC
                                              200 South Wacker Drive, Suite 3300
                                              Chicago, Illinois 60606
                                              Tel: (312) 267-6881

                                              Counsel for Defendant Tausha Bluitt




                             CERTIFICATE OF SERVICE

       Pursuant to Federal Rule of Civil Procedure 5 and Northern District of Illinois Local Rule

5.5, the undersigned, an attorney of record in this case, hereby certifies that, on June 26, 2020, a

true and correct copy of Tausha Bluitt’s Motion to Dismiss Plaintiffs’ Complaint Under Rule

12(b) and Motion for More Definite Statement Under Rule 12(e) was filed electronically by

CM/ECF, which caused notice to be sent to all counsel of record.

                                              /s/Matthew Kaminski




                                                 3
